JS-CAND 44 (Rev. 10/2020)              Case 3:21-cv-02631-LB Document 1-2 Filed 04/12/21 Page 1 of 2
                                                                               CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
  Bridgette Haney                                                                                          Walmart Inc.
   (b) County of Residence of First Listed Plaintiff             Contra Costa County                          County of Residence of First Listed Defendant
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.
   (c)      Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
 Brian D. Sudano (SBN 255427)                                                                              Timothy L. Reed (SBN 258034); Noah M. Woo (SBN 311123)
 Sudano Law Firm - 1990 N. California Blvd., Suite 830, Walnut Creek, CA 94596                             Ford & Harrison LLP - 1901 Harrison Street, Suite 1650, Oakland CA 94612
II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                        PTF        DEF                                      PTF      DEF
      1    U.S. Government Plaintiff       3    Federal Question                                    Citizen of This State                 1         1      Incorporated orPri ncipal Place      4      4
                                                (U.S. Government Not a Party)
                                                                                                                                                           of Business In This State
                                                                                                    Citizen of Another State                2        2     Incorporated and Principal Place     5       5
      2    U.S. Government Defendant       4     Diversity                                                                                                 of Business In Another State
                                               (Indicate Citizenship of Parties in Item III)
                                                                                                    Citizen or Subject of a                 3        3     Foreign Nation                       6       6
                                                                                                    Foreign Country

IV.          NATURE OF SUIT               (Place an “X” in One Box Only)
          CONTRACT                                                   TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                    OTHER STATUTES
   110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY                  625 Drug Related Seizure of         422 Appeal 28 USC § 158         375 False Claims Act
   120 Marine                                                                                                     Property 21 USC § 881           423 Withdrawal 28 USC           376 Qui Tam (31 USC
                                       310 Airplane                        365 Personal Injury –Product
   130 Miller Act                                                              Liability                      690 Other                               § 157                           § 3729(a))
                                       315 Airplane Product Liability
   140 Negotiable Instrument                                               367 Health Care/                             LABOR                       PROPERTY RIGHTS               400 State Reapportionment
                                       320 Assault, Libel & Slander
   150 Recovery of                                                             Pharmaceutical Personal                                                                            410 Antitrust
                                       330 Federal Employers’                                                 710 Fair Labor Standards Act        820 Copyrights
       Overpayment Of                                                          Injury Product Liability                                                                           430 Banks and Banking
                                           Liability                                                          720 Labor/Management                830 Patent
       Veteran’s Benefits                                                  368 Asbestos Personal Injury                                                                           450 Commerce
                                       340 Marine                                                                 Relations                       835 Patent─Abbreviated New
   151 Medicare Act                                                            Product Liability
                                       345 Marine Product Liability                                           740 Railway Labor Act                   Drug Application            460 Deportation
   152 Recovery of Defaulted                                               PERSONAL PROPERTY                                                                                      470 Racketeer Influenced &
                                       350 Motor Vehicle                                                      751 Family and Medical              840 Trademark
       Student Loans (Excludes                                             370 Other Fraud                                                                                            Corrupt Organizations
                                       355 Motor Vehicle Product                                                  Leave Act                       880 Defend Trade Secrets
       Veterans)                                                           371 Truth in Lending
                                           Liability                                                          790 Other Labor Litigation              Act of 2016                 480 Consumer Credit
   153 Recovery of                                                         380 Other Personal Property
                                       360 Other Personal Injury                                              791 Employee Retirement                                             485 Telephone Consumer
       Overpayment                                                                                                                                 SOCIAL SECURITY
                                                                               Damage                             Income Security Act                                                 Protection Act
    of Veteran’s Benefits              362 Personal Injury -Medical                                                                               861 HIA (1395ff)
                                           Malpractice                     385 Property Damage Product                                                                            490 Cable/Sat TV
   160 Stockholders’ Suits                                                     Liability                            IMMIGRATION                   862 Black Lung (923)            850 Securities/Commodities/
   190 Other Contract                                                                                         462 Naturalization                  863 DIWC/DIWW (405(g))              Exchange
                                            CIVIL RIGHTS                   PRISONER PETITIONS
   195 Contract Product Liability                                                                                 Application                     864 SSID Title XVI
                                       440 Other Civil Rights                                                                                                                     890 Other Statutory Actions
                                                                              HABEAS CORPUS                   465 Other Immigration
   196 Franchise                                                                                                                                  865 RSI (405(g))                891 Agricultural Acts
                                       441 Voting                          463 Alien Detainee                     Actions
          REAL PROPERTY                442 Employment                                                                                             FEDERAL TAX SUITS               893 Environmental Matters
                                                                           510 Motions to Vacate
   210 Land Condemnation               443 Housing/                            Sentence                                                           870 Taxes (U.S. Plaintiff or    895 Freedom of Information
                                           Accommodations                                                                                             Defendant)                      Act
   220 Foreclosure                                                         530 General
                                       445 Amer. w/Disabilities–                                                                                  871 IRS–Third Party 26 USC      896 Arbitration
   230 Rent Lease & Ejectment                                              535 Death Penalty
                                           Employment                                                                                                  § 7609                     899 Administrative Procedure
   240 Torts to Land                                                                OTHER
                                       446 Amer. w/Disabilities–Other                                                                                                                 Act/Review or Appeal of
   245 Tort Product Liability                                              540 Mandamus & Other                                                                                       Agency Decision
   290 All Other Real Property         448 Education
                                                                           550 Civil Rights                                                                                       950 Constitutionality of State
                                                                           555 Prison Condition                                                                                       Statutes
                                                                           560 Civil Detainee–
                                                                               Conditions of
                                                                               Confinement

V.           ORIGIN (Place an “X” in One Box Only)
      1   Original                2    Removed from              3      Remanded from           4   Reinstated or           5 Transferred from              6   Multidistrict         8 Multidistrict
          Proceeding                   State Court                      Appellate Court             Reopened                  Another District (specify)        Litigation–Transfer     Litigation–Direct File


VI.          CAUSE OF           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                 28 U.S.C. sections 1332, 1441, and 1446
             ACTION
                                Brief description of cause:
                                 Action for employment discrimination based on race, sexual orientation, gender, and age; in addition, Plaintiff alleges claims for IIED and wrongful termination.

VII.         REQUESTED IN                  CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                       CHECK YES only if demanded in complaint:
             COMPLAINT:                    UNDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                   JUDGE                                                       DOCKET NUMBER
      IF ANY (See instructions):
IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                          SAN JOSE                         EUREKA-MCKINLEYVILLE


DATE 04/12/2021                                          SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ Noah M. Woo
               Case 3:21-cv-02631-LB Document 1-2 Filed 04/12/21 Page 2 of 2



 1                                   CERTIFICATE OF SERVICE
 2
            STATE OF CALIFORNIA/COUNTY OF ALAMEDA
 3          I am a citizen of the United States and an employee in the County of Alameda. I am over
 4   the age of eighteen (18) years and not a party to the within action. My business address is FORD
 5   & HARRISON LLP, 1901 Harrison Street, Suite 1650, Oakland, California 94612.
 6
 7          On April 12, 2021, I served the within:
 8
 9                                       CIVIL COVER SHEET
10   on the following parties:
     Brian D. Sudano, Esq.
11
     Sudano Law Firm
12   1990 N. California Blvd., 8th Floor, Suite 830
     Walnut Creek, CA 94596
13   Telephone:     (925) 849-4183
14   Facsimile:     (925) 849-4185
     Email: bsudano@sudanolaw.com
15   Attorney for Plaintiff BRIDGETTE HANEY
16
       X    BY MAIL: I caused such envelope to be deposited in the mail at Oakland, California. I
17          am readily familiar with the firm’s practice for collection and processing of
18          correspondence for mailing. It is deposited with the U.S. Postal Service on that same day
            in the ordinary course of business.
19
20         I declare under penalty of perjury that the foregoing is true and correct and that this
     document is executed on April 12, 2021, at Oakland, California.
21
22
23
24                                         BRIDGETTE C. BURDICK
25
26
27
28



                                                      1
                                               PROOF OF SERVICE
